 
 
I 
108th CONGRESS 2d Session 
H. R. 5118 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2004 
Mr. Sessions introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To combat terrorism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prevention of Terrorist Access to Destructive Weapons Act of 2004. 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)The criminal use of man-portable air defense systems (MANPADS) presents a serious threat to civil aviation worldwide, especially in the hands of terrorists or foreign states that harbor them. 
(2)Atomic weapons or weapons designed to release radiation (dirty bombs) could be used by terrorists to inflict enormous loss of life and damage to property and the environment. 
(3)Variola virus is the causative agent of smallpox, an extremely serious, contagious, and sometimes fatal disease. Variola virus is classified as a Category A agent by the Centers for Disease Control and Prevention, meaning that it is believed to pose the greatest potential threat for adverse public health impact and has a moderate to high potential for large-scale dissemination. The last case of smallpox in the United States was in 1949. The last naturally occurring case in the world was in Somalia in 1977. Although smallpox has been officially eradicated after a successful worldwide vaccination program, there remain two official repositories of the variola virus for research purposes. Because it is so dangerous, the variola virus may appeal to terrorists. 
(4)The use, or even the threatened use, of MANPADS, atomic or radiological weapons, or the variola virus, against the United States, its allies, or its people, poses a grave risk to the security, foreign policy, economy, and environment of the United States. Accordingly, the United States has a compelling national security interest in preventing unlawful activities that lead to the proliferation or spread of such items, including their unauthorized production, construction, acquisition, transfer, possession, import, or export. All of these activities markedly increase the chances that such items will be obtained by terrorist organizations or rogue states, which could use them to attack the United States, its allies, or United States nationals or corporations. 
(5)There is no legitimate reason for a private individual or company, absent explicit government authorization, to produce, construct, otherwise acquire, transfer, receive, possess, import, export, or use MANPADS, atomic or radiological weapons, or the variola virus. 
(b)PurposeThe purpose of this Act is to combat the potential use of weapons that have the ability to cause widespread harm to United States persons and the United States economy (and that have no legitimate private use) and to threaten or harm the national security or foreign relations of the United States. 
3.Missile systems designed to destroy aircraftChapter 113B of title 18, United States Code, is amended by adding after section 2332f the following: 
 
2332g.Missile systems designed to destroy aircraft 
(a)Unlawful conduct 
(1)In generalExcept as provided in paragraph (3), it shall be unlawful for any person to knowingly produce, construct, otherwise acquire, transfer directly or indirectly, receive, possess, import, export, or use, or possess and threaten to use— 
(A)an explosive or incendiary rocket or missile that is guided by any system designed to enable the rocket or missile to— 
(i)seek or proceed toward energy radiated or reflected from an aircraft or toward an image locating an aircraft; or 
(ii)otherwise direct or guide the rocket or missile to an aircraft; 
(B)any device designed or intended to launch or guide a rocket or missile described in subparagraph (A); or 
(C)any part or combination of parts designed or redesigned for use in assembling or fabricating a rocket, missile, or device described in subparagraph (A) or (B). 
(2)NonweaponParagraph (1)(A) does not apply to any device that is neither designed nor redesigned for use as a weapon. 
(3)Excluded conductThis subsection does not apply with respect to— 
(A)conduct by or under the authority of the United States or any department or agency thereof or of a State or any department or agency thereof; or 
(B)conduct pursuant to the terms of a contract with the United States or any department or agency thereof or with a State or any department or agency thereof. 
(b)JurisdictionConduct prohibited by subsection (a) is within the jurisdiction of the United States if— 
(1)the offense occurs in or affects interstate or foreign commerce; 
(2)the offense occurs outside of the United States and is committed by a national of the United States; 
(3)the offense is committed against a national of the United States while the national is outside the United States; 
(4)the offense is committed against any property that is owned, leased, or used by the United States or by any department or agency of the United States, whether the property is within or outside the United States; or 
(5)an offender aids or abets any person over whom jurisdiction exists under this subsection in committing an offense under this section or conspires with any person over whom jurisdiction exists under this subsection to commit an offense under this section. 
(c)Criminal penalties 
(1)In generalAny person who violates, or attempts or conspires to violate, subsection (a) shall be fined not more than $2,000,000 and shall be sentenced to a term of imprisonment not less than 30 years or to imprisonment for life. 
(2)Life imprisonmentAny person who, in the course of a violation of subsection (a), uses, attempts or conspires to use, or possesses and threatens to use, any item or items described in subsection (a), shall be fined not more than $2,000,000 and imprisoned for life. 
(3)Death penaltyIf the death of another results from a person’s violation of subsection (a), the person shall be fined not more than $2,000,000 and punished by death or imprisoned for life. 
(d)DefinitionAs used in this section, the term aircraft has the definition set forth in section 40102(a)(6) of title 49, United States Code.. 
4.Atomic weapons 
(a)ProhibitionsSection 92 of the Atomic Energy Act of 1954 (42 U.S.C. 2122) is amended by— 
(1)inserting at the beginning a. before It; 
(2)inserting knowingly after for any person to; 
(3)striking or before export; 
(4)striking transfer or receive in interstate or foreign commerce, before manufacture; 
(5)inserting receive, after acquire,; 
(6)inserting , or use, or possess and threaten to use, before any atomic weapon; 
(7)inserting at the end the following: 
 
b.Conduct prohibited by subsection a. is within the jurisdiction of the United States if— 
(1)the offense occurs in or affects interstate or foreign commerce; the offense occurs outside of the United States and is committed by a national of the United States; 
(2)the offense is committed against a national of the United States while the national is outside the United States; 
(3)the offense is committed against any property that is owned, leased, or used by the United States or by any department or agency of the United States, whether the property is within or outside the United States; or 
(4)an offender aids or abets any person over whom jurisdiction exists under this subsection in committing an offense under this section or conspires with any person over whom jurisdiction exists under this subsection to commit an offense under this section.. 
(b)ViolationsSection 222 of the Atomic Energy Act of 1954 (42 U.S.C. 2272) is amended by— 
(1)inserting at the beginning a. before Whoever; 
(2)striking , 92,; and 
(3)inserting at the end the following: 
 
b.Any person who violates, or attempts or conspires to violate, section 92 shall be fined not more than $2,000,000 and sentenced to a term of imprisonment not less than 30 years or to imprisonment for life. Any person who, in the course of a violation of section 92, uses, attempts or conspires to use, or possesses and threatens to use, any atomic weapon shall be fined not more than $2,000,000 and imprisoned for life. If the death of another results from a person’s violation of section 92, the person shall be fined not more than $2,000,000 and punished by death or imprisoned for life.. 
5.Radiological dispersal devicesChapter 113B of title 18, United States Code, is amended by adding after section 2332g the following: 
 
2332h.Radiological dispersal devices 
(a)Unlawful conduct 
(1)In generalExcept as provided in paragraph (2), it shall be unlawful for any person to knowingly produce, construct, otherwise acquire, transfer directly or indirectly, receive, possess, import, export, or use, or possess and threaten to use— 
(A)any weapon that is designed or intended to release radiation or radioactivity at a level dangerous to human life; or 
(B)or any device or other object that is capable of and designed or intended to endanger human life through the release of radiation or radioactivity. 
(2)ExceptionThis subsection does not apply with respect to— 
(A)conduct by or under the authority of the United States or any department or agency thereof; or 
(B)conduct pursuant to the terms of a contract with the United States or any department or agency thereof. 
(b)JurisdictionConduct prohibited by subsection (a) is within the jurisdiction of the United States if— 
(1)the offense occurs in or affects interstate or foreign commerce; 
(2)the offense occurs outside of the United States and is committed by a national of the United States; 
(3)the offense is committed against a national of the United States while the national is outside the United States; 
(4)the offense is committed against any property that is owned, leased, or used by the United States or by any department or agency of the United States, whether the property is within or outside the United States; or 
(5)an offender aids or abets any person over whom jurisdiction exists under this subsection in committing an offense under this section or conspires with any person over whom jurisdiction exists under this subsection to commit an offense under this section. 
(c)Criminal penalties 
(1)In generalAny person who violates, or attempts or conspires to violate, subsection (a) shall be fined not more than $2,000,000 and shall be sentenced to a term of imprisonment not less than 30 years or to imprisonment for life. 
(2)Life imprisonmentAny person who, in the course of a violation of subsection (a), uses, attempts or conspires to use, or possesses and threatens to use, any item or items described in subsection (a), shall be fined not more than $2,000,000 and imprisoned for life. 
(3)Death penaltyIf the death of another results from a person’s violation of subsection (a), the person shall be fined not more than $2,000,000 and punished by death or imprisoned for life.. 
6.Variola virusChapter 10 of title 18, is amended by inserting after section 175b the following: 
 
175c.Variola virus 
(a)Unlawful conduct 
(1)In generalExcept as provided in paragraph (2), it shall be unlawful for any person to knowingly produce, engineer, synthesize, acquire, transfer directly or indirectly, receive, possess, import, export, or use, or possess and threaten to use, variola virus. 
(2)ExceptionThis subsection does not apply to conduct by, or under the authority of, the Secretary of Health and Human Services. 
(b)JurisdictionConduct prohibited by subsection (a) is within the jurisdiction of the United States if— 
(1)the offense occurs in or affects interstate or foreign commerce; 
(2)the offense occurs outside of the United States and is committed by a national of the United States; 
(3)the offense is committed against a national of the United States while the national is outside the United States; 
(4)the offense is committed against any property that is owned, leased, or used by the United States or by any department or agency of the United States, whether the property is within or outside the United States; or 
(5)an offender aids or abets any person over whom jurisdiction exists under this subsection in committing an offense under this section or conspires with any person over whom jurisdiction exists under this subsection to commit an offense under this section. 
(c)Criminal penalties 
(1)In generalAny person who violates, or attempts or conspires to violate, subsection (a) shall be fined not more than $2,000,000 and shall be sentenced to a term of imprisonment not less than 30 years or to imprisonment for life. 
(2)Life imprisonmentAny person who, in the course of a violation of subsection (a), uses, attempts or conspires to use, or possesses and threatens to use, any item or items described in subsection (a), shall be fined not more than $2,000,000 and imprisoned for life. 
(3)Death penaltyIf the death of another results from a person’s violation of subsection (a), the person shall be fined not more than $2,000,000 and punished by death or imprisoned for life. 
(d)DefinitionAs used in this section, the term variola virus means a virus that can cause human smallpox or any derivative of the variola major virus that contains more than 85 percent of the gene sequence of the variola major virus or the variola minor virus.. 
7.Interception of communicationsSection 2516(1) of title 18, United States Code, is amended— 
(1)in paragraph (a), by inserting 2122 and after sections; 
(2)in paragraph (c), by inserting section 175c (relating to variola virus), after section 175 (relating to biological weapons),; and 
(3)in paragraph (q), by inserting 2332g, 2332h, after 2332f,. 
8.Amendments to section 2332b(g)(5)(B) of title 18, United States CodeSection 2332b(g)(5)(B) of title 18, United States Code, is amended— 
(1)in clause (i)— 
(A)by inserting before 2339 (relating to harboring terrorists) the following: 2332g (relating to missile systems designed to destroy aircraft), 2332h (relating to radiological dispersal devices),; and 
(B)by inserting 175c (relating to variola virus), after 175 or 175b (relating to biological weapons),; and 
(2)in clause (ii)— 
(A)by striking section and inserting sections 92 (relating to prohibitions governing atomic weapons) or; and 
(B)by inserting 2122 or before 2284. 
9.Amendments to section 1956(c)(7)(d) of title 18, United States CodeSection 1956(c)(7)(D), title 18, United States Code, is amended— 
(1)by inserting after section 152 (relating to concealment of assets; false oaths and claims; bribery), the following: section 175c (relating to the variola virus),; 
(2)by inserting after section 2332(b) (relating to international terrorist acts transcending national boundaries), the following: section 2332g (relating to missile systems designed to destroy aircraft), section 2332h (relating to radiological dispersal devices),; and 
(3)striking or after any felony violation of the Foreign Agents Registration Act of 1938, and after any felony violation of the Foreign Corrupt Practices Act, striking ; and inserting , or section 92 of the Atomic Energy Act of 1954 (42 U.S.C. 2122) (relating to prohibitions governing atomic weapons). 
10.Export licensing processSection 38(g)(1)(A) of the Arms Export Control Act (22 U.S.C. 2778) is amended— 
(1)by striking or before (xi); and 
(2)by inserting after clause (xi) the following: or (xii) section 3, 4, 5, and 6 of the Prevention of Terrorist Access to Destructive Weapons Act of 2004, relating to missile systems designed to destroy aircraft (18 U.S.C. 2332g), prohibitions governing atomic weapons (42 U.S.C. 2122), radiological dispersal devices (18 U.S.C. 2332h), and variola virus (18 U.S.C. 175b);. 
11.Clerical amendments 
(a)Chapter 113BThe table of sections for chapter 113B of title 18, United States Code, is amended by inserting the following after the item for section 2332f: 
 
 
Sec. 2332g. Missile systems designed to destroy aircraft 
Sec. 2332h. Radiological dispersal devices. 
(b)Chapter 10The table of sections for chapter 10 of title 18, United States Code, is amended by inserting the following item after the item for section 175b: 
 
 
Sec. 175c. Variola virus. 
 
